UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6211


LORD VERSATILE, a/k/a Venson Leon Coward,

                Plaintiff - Appellant,

          v.

GENE JOHNSON, Director Virginia DOC; JOHN JABE, Deputy
Director of Operations; BENJAMIN A. WRIGHT, Chairman
Publication Review Board; W. D. JENNINGS, Ph.D, Formal
Chairman Publication Review; LORETTA KELLY, Warden, Sussex I
Prison; A. DAVID ROBINSON, Regional Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00120-HEH-MHL)


Submitted:   June 29, 2012                       Decided:   July 20, 2012


Before MOTZ and    SHEDD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lord Versatile, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lord    Versatile     appeals       the   district       court’s    order

accepting        the   magistrate     judge’s       recommendation       and   denying

relief      on    Versatile’s      action    alleging      violations      under       the

Religious Land Use and Institutionalized Persons Act (RLUIPA).

We   have      reviewed    the    record     and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       Versatile v. Johnson, No. 3:09-cv-00120-HEH-MHL (E.D.

Va. Oct. 27, 2011).             We dispense with oral argument because the

facts    and     legal    contentions       are    adequately     presented       in   the

materials        before   the    court   and      argument      would    not   aid     the

decisional process.

                                                                               AFFIRMED




                                             2